DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10/19/2022 has been entered.  Claims 1, 2, 9, and 10 have been amended.  Claims 1-20 are still pending in this application, with claim 1 being independent.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 5, 9, 10, 12, 13, 15, 16, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 2015/0359061) in view of Hussey (US 2015/0345764 Hereinafter Hussey) and further in view of Choong (US 20100118527).
Regarding claim 1, Adler teaches a first set of visible light emitting elements (blue LEDs of 104, Fig. 1, Paragraph 0016) configured to emit light at a fixed wavelength (Paragraph 0013,0039) within a spectrum consisting essentially of blue visible light (Paragraph 0016), the first set of visible light emitting elements mounted to the broad face (Figs. 4 and 8); 
a second set of light emitting elements (103, Fig. 4, Paragraph 0020) configured to emit visible light having a fixed color parameter (Paragraph 0039) different from the first color parameter, the second set of light emitting elements mounted to the broad face (Fig. 8); 
a communication module (303, Fig. 3, Paragraph 0036) comprising an antenna (Paragraph 0036, specifically it teaches an antenna as well as being able to be Wi-Fi); and 
a processor (301, Fig. 3, Paragraph 0034) operatively connected to the communication module (Fig. 3, Paragraphs 0033-0037), the set of light emitting elements (Fig. 2A), and the second set of light emitting elements (Fig. 2A), the processor configured to: 
control the first set of visible light emitting elements with a predetermined intensity (Fig. 2A, Paragraphs 0039 and 0061); and 
control relative intensities of one or more of the second set of light emitting elements to cooperatively emit light having a first color parameter value (Fig. 2A, Paragraphs 0039 and 0061), wherein the first color parameter value is determined based on the predetermined visible intensity, the fixed wavelength, and a target color parameter value received from the communication module (Paragraphs 0039-0040).
Adler fails to teach a substrate defining a broad face;
a diffuser arranged proximal the broad face, the diffuser cooperatively enclosing the first and second sets of light emitting elements with the substrate; 
Hussy teaches a substrate (230, Fig. 6, Paragraph 0030) defining a broad face (the top surface of 230, Fig. 6);
a diffuser (32, Fig. 2, Paragraph 0021, Specifically it is taught as being a translucent material given that it is translucent the light is considered to be diffused given that the original light source cannot be seen and is therefore more diffuse after passing through the optical element, additionally the definition of diffuser is “any of a variety of translucent materials for filtering glare from the light source” provided by dictionary.com) arranged proximal the broad face, the diffuser cooperatively enclosing the first and second sets of light emitting elements with the substrate (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having a substrate for the LEDs and to include a diffuser for the LEDs of Alder as taught by Hussey, in order to provide a common base element for the LEDs to be supported on as well as diffusing the light from the LEDs thereby providing a more even light distribution.
Alder in view of Hussey fail to explicitly teach the first and second sets of light emitting elements being arcuately arranged at at least two different radial positions of the broad face of the substrate
Choong teaches the first (100, Fig. 1) and second sets (102, Fig. 1, Paragraph 0012) of light emitting elements being arcuately arranged at at least two different radial positions of the broad face (face of 104, Fig. 1) of the substrate (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the first and second sets of LEDs of Alder arranged in at least two different radial positions of the broad face of the substrate as taught b Choong, in order to teach a common lighting pattern as well as providing a desired light distribution.

Regarding claim 4, Alder teaches the second set of light emitting elements are configured to emit a range of wavelengths spanning the blue visible light spectrum (Paragraph 0016 and 0020).

Regarding claim 5, Alder teaches the second set of light emitting elements comprise blue LEDs (Paragraph 0016 and 0020).

Regarding claim 9, Adler teaches the processor is configured to selectively operate the between: 
a high-energy visible (HEV) mode, wherein the second set of lights is unpowered (Paragraph 0018, 0019, and 0043 specifically says that single mode can be used which only illuminates the first or second light source); and 
a combined lighting mode (multimode, Paragraphs 0018, 0019, and 0043), wherein the second set of lights is selectively controlled based on the target color parameter value, wherein the first set of visible light emitting elements are operated continuously at the predetermined intensity across the HEV and combined lighting modes.

Regarding claim 10, Adler teaches the wherein the processor is configured to automatically switch between the HEV mode and the combined lighting mode according to a predetermined schedule received at the communication module (Paragraph 0042).

Regarding 12, Adler teaches the antenna of the communication module is configured to wirelessly receive the target color parameter (Paragraphs 0039-0040) through a thickness of the diffuser (diffuser, Paragraph 0024 and 0060).

Regarding claim 13, Adler fails to teach the antenna extends through an aperture of the substrate.
Hussey teaches the antenna (74, Paragraph 0023, Fig. 3) extends through an aperture (the hole in the substrate that the antenna 74 is protruding through, Fig. 3) of the substrate.

Regarding claim 15, Hussey teaches a standard light bulb base (36, Fig. 1) electrically connected to the processor (specifically the power passes through the bulb base to the processor so they are connected), the light bulb base configured to electrically connect to a standard light fixture (Fig. 1, Paragraph 0018).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the light bulb base of Hussey to the lighting device of Adler, in order to provide a teaching of connecting the processor of Adler to power as would be needed to power the device.

Regarding claim 16, Adler teaches onboard storage configured to store connection credentials for a wireless network, wherein the communication module is connected to the onboard storage and is configured to connect to the wireless network using the connection credentials, wherein the target color parameter is received over the wireless network (Paragraph 0036).

Regarding claim 18, Adler teaches each of the second set of light emitting elements is independently controllable (Paragraph 0040).

Regarding claim 20, Adler teaches the target color parameter value (Paragraph 0055) is stored in a non-volatile memory (Paragraph 0035).

Claim(s) 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 2015/0359061) in view of Hussey (US 2015/0345764 Hereinafter Hussey) and further in view of Choong (US 20100118527) and Peterson et al. (US 2016/0030610 Hereinafter Peterson).
Regarding claim 2, Alder in view of Huss fails to teach the first set of visible light emitting elements are configured to reduce a prevalence of non-human, living organisms within a region proximal to the connected lightbulb.
Peterson teaches the first set of visible light emitting elements (110, Paragraph 0062, Fig. 2) are configured to reduce a prevalence of non-human, living organisms within a region (the area illuminated by the lighting device) proximal to the connected lightbulb (Paragraphs 0042 and 0062).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included adding the antibacterial LED of Peterson to the first set of visible light emitting elements of Alder, in order to provide an antibacterial effect which kills bacteria and germs (Peterson Paragraph 0042).

Regarding claim 3, Alder the region comprises an area illuminated by the second set of light emitting elements (specifically the first and second sets of light emitting elements of Alder illuminate the same area given that they have a diffuser over them to mix the light and that they are directly next to each other).

Regarding claim 6, Alder fails to teach the fixed wavelength is approximately 390 nm.
Peterson teaches the fixed wavelength is approximately 390 nm (110, Paragraph 0062, Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have replaced the first set of visible light emitting elements of alder with the antibacterial LED of Peterson, in order to provide an antibacterial effect which kills bacteria and germs (Peterson Paragraph 0042).

Claim(s) 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 2015/0359061) in view of Hussey (US 2015/0345764 Hereinafter Hussey) and further in view of Choong (US 20100118527) and Farmer (US 2012/0293652)
Regarding claim 11, Adler teaches the processor is configured to switch from the HEV mode to the combined lighting mode (Paragraph 0043). 
Adler fails to teach the light changing in response to motion detection at an infrared (IR) detector, wherein the IR detector is mounted to the broad face.
Farmer teaches the light modes (light distribution, Paragraph 0042) changing in response to motion detection at an infrared (IR) detector (infrared sensor, Paragraph 0042), wherein the IR detector is mounted to the broad face (104, Paragraph 0042).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the infrared sensor of Farmer to the lighting device of Adler and to have had it switch between the states as desired, in order to provide added functionality as well as reducing energy usage.

Regarding claim 17, Adler fails to teach a third set of LEEs.
Farmer teaches a third set of light emitting elements (Infrared sensor, Paragraph 0042) configured to emit invisible light (specifically its invisible to humans), the third set of light emitting elements mounted to the broad face (104, Paragraph 0042, Fig. 1), wherein the invisible light emitting elements are used to configure control of the second set (102, Paragraph 0042) of light emitting elements.
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have added the infrared sensor of Farmer to the lighting device of Adler and to have had it switch between the states as desired, in order to provide added functionality as well as reducing energy usage.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 2015/0359061) in view of Hussey (US 2015/0345764 Hereinafter Hussey) and further in view of Choong (US 20100118527) and Chen et al. (US 2016/0286627 Hereinafter Chen).
Regarding claim 14, Adler fails to teach a reset event.
Chen teaches the processor is further configured to: 
detect a reset event occurrence (Paragraph 0163), the reset event occurring during a period of power supply cessation (Paragraph 0163); 
in response to detecting the reset event occurrence, erase configuration settings comprising the target color parameter value (Paragraphs 0163; and 
initiate a configuration routine after erasing the configuration settings (Paragraph 0163).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the teaching of have the processor of Adler reset when removed from power as taught by Chen, in order to simplify correction of the lighting device to trouble shoot the issue (Paragraph 0163).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 2015/0359061) in view of Hussey (US 2015/0345764 Hereinafter Hussey) and further in view of Choong (US 20100118527) and Erchak et al. (US 2016/0073479 Hereinafter Erchak).
Regarding claim 19, Adler teaches fails to teach a border router.
Erchak teaches the connected lightbulb (100, Fig. 1) comprises a border router (Paragraph 0069).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included the border router of Erchak to the lighting device of Alder, in order to extend wireless networks thereby providing a larger coverage area for the network.

Claim(s) 1, 7, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adler (US 2015/0359061) in view of Hussey (US 2015/0345764 Hereinafter Hussey) and further in view of Peterson et al. (US 2016/0030610 Hereinafter Peterson) and Choong (US 20100118527).
Regarding claim 1, Adler teaches a second set of light emitting elements (103 and 104, Fig. 4, Paragraphs 0016 and 0020) configured to emit visible light having a fixed color parameter (Paragraph 0039) different from the first color parameter, the second set of light emitting elements mounted to the broad face (Fig. 8); 
a communication module (303, Fig. 3, Paragraph 0036) comprising an antenna (Paragraph 0036, specifically it teaches an antenna as well as being able to be wifi); and 
a processor (301, Fig. 3, Paragraph 0034) operatively connected to the communication module (Fig. 3, Paragraphs 0033-0037), the set of light emitting elements (Fig. 2A), and the second set of light emitting elements (Fig. 2A), the processor configured to: 
control the first set of visible light emitting elements with a predetermined intensity (Fig. 2A, Paragraphs 0039 and 0061); and 
control relative intensities of one or more of the second set of light emitting elements to cooperatively emit light having a first color parameter value (Fig. 2A, Paragraphs 0039 and 0061), wherein the first color parameter value is determined based on the predetermined visible intensity, the fixed wavelength, and a target color parameter value received from the communication module (Paragraphs 0039-0040).
Adler fails to teach a first set of visible light emitting elements configured to emit light at a fixed wavelength within a spectrum consisting essentially of blue visible light, the first set of visible light emitting elements mounted to the broad face; a substrate defining a broad face;
a diffuser arranged proximal the broad face, the diffuser cooperatively enclosing the first and second sets of light emitting elements with the substrate.
Hussy teaches a substrate (230, Fig. 6, Paragraph 0030) defining a broad face (the top surface of 230, Fig. 6);
a diffuser (32, Fig. 2, Paragraph 0021, Specifically it is taught as being a translucent material given that it is translucent the light is considered to be diffused given that the original light source cannot be seen and is therefore more diffuse after passing through the optical element, additionally the definition of diffuser is “any of a variety of translucent materials for filtering glare from the light source” provided by dictionary.com) arranged proximal the broad face, the diffuser cooperatively enclosing the first and second sets of light emitting elements with the substrate (Fig. 2).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having a substrate for the LEDs and to include a diffuser for the LEDs of Alder as taught by Hussey, in order to provide a common base element for the LEDs to be supported on as well as diffusing the light from the LEDs thereby providing a more even light distribution.
Adler in view of Hussy fail to teach a first set of visible light emitting elements configured to emit light at a fixed wavelength within a spectrum consisting essentially of blue visible light, the first set of visible light emitting elements mounted to the broad face.
Peterson teaches a first set of visible light emitting elements (110, Fig. 1,Paragraph 0042 and 0062) configured to emit light at a fixed wavelength (Paragraphs 0042 and 0062) within a spectrum consisting essentially of blue visible light (Paragraph 0042 and 0062), the first set of visible light emitting elements mounted to the broad face (the large square that the LEDs and the control system are sitting on in Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having added the first set of visible light emitting elements of Peterson to the substrate of Adler in view of Hussy, in order to provide an antibacterial effect which kills bacteria and germs (Peterson Paragraph 0042).
Alder in view of Hussey fail to explicitly teach the first and second sets of light emitting elements being arcuately arranged at at least two different radial positions of the broad face of the substrate
Choong teaches the first (100, Fig. 1) and second sets (102, Fig. 1, Paragraph 0012) of light emitting elements being arcuately arranged at at least two different radial positions of the broad face (face of 104, Fig. 1) of the substrate (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the earliest effective filing date to have included having the first and second sets of LEDs of Alder arranged in at least two different radial positions of the broad face of the substrate as taught b Choong, in order to teach a common lighting pattern as well as providing a desired light distribution.

Regarding claim 7, Alder teaches the second set of light emitting elements comprises a first subset of LEDs (103, Fig. 1, paragraph 0050) configured to emit light having a first fixed color temperature parameter, wherein the target color parameter value comprises a color temperature which is greater than the first fixed color temperature parameter (specifically, near UV blue light which is what that range is would have a near infinite fixed color temperature given that it is broadly being considered a blueish white light in view of the claims given that color temperatures are reserved for white lights, therefore 2700k would be significantly less).

Regarding claim 8, Alder teaches the first fixed color temperature parameter is a color temperature between 2,700 and 3,300K (Paragraph 0050).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T EIDE whose telephone number is (571)272-7405. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC T EIDE/            Examiner, Art Unit 2875